Foster, J.
We perceive no grounds on which this claim for a lien can be supported.
It is true, as the plaintiff claims, that the language of the act of 1855, under which this application is brought, is very broad. It cannot however have been intended to create a lien against a party who has not, directly or indirectly, contracted for the work, and so become liable to pay for it.
It is not claimed that the plaintiff had a contract with the defendant, or that he has any claim against him. The claim is against Dillon, and through him a lien is claimed on the land. The conclusive answer to this claim is, that Dillon has not, and never has had, any claim at all against the defendant. It is idle to talk about the claims of a sub-contractor, when there is no contract between the principal parties which makes a sub-contractor possible. There is no debt due from the defendant to Dillon, so far as this record shows; there has been none, from the beginning to the end of their dealings together. It can hardly be contended that a lien can be attached to a man’s land to secure a claim which ho was under no legal obligation to pay, and which could never be enforced, personally, against him by any person whatever. Dillon perhaps had some incipient rights, in equity, to this land, but those rights never ripened into a full, equitable title. Dillon was never a contractor to erect a building for the defendant, nor would the defendant have been its owner had one been erected.
*148It is just and equitable that the plaintiff should be paid his debt, but not just that it should be collected, or fastened as a lion on the land, of one who does not owe it.
There is no error in the judgment below.
In this opinion the other judges concurred,